 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JANET KRUCKI,                                           No. 1:18-cv-00318-AWI-SKO
12                          Plaintiff,
13             v.                                                ORDER DIRECTING THE CLERK OF THE
                                                                 COURT TO CLOSE THE CASE
14       QC FINANCIAL SERVICES OF
         CALIFORNIA, INC. dba CALIFORNIA                         (Doc. 15)
15       BUDGET FINANCE, et al.,
16                          Defendants.
17

18            On November 15, 2018, the parties filed a joint stipulation dismissing the action with

19   prejudice.1 (Doc. 15.) In light of the parties’ stipulation, this action has been terminated, see Fed.

20   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21   been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:      November 19, 2018                                           /s/   Sheila K. Oberto                   .
                                                                UNITED STATES MAGISTRATE JUDGE
25

26
27   1
       The Court notes that the document was docketed as a “Notice of Voluntary Dismissal,” but the document is
     captioned as a “Joint Stipulation for Dismissal with Prejudice Pursuant to F.R.Civ.P. 41(a)(1)(A)(ii)” and signed by
28   the attorney for both parties.
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
